Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Quarterly Report on Form 10-Q of Ridgewood Electric Power Trust I (the “Trust”) for the fiscal quarter ended September 30, 2006, as filed with the Securities and Exchange Commission on the date hereof, (the “Report”) each of the undersigned officers of the Trust hereby certifies, pursuant to 18 U.S.C. (section) 1350, as adopted pursuant to (section) 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Trust. /s/ RANDALL D. HOLMES Name: Randall D. Holmes Title: Chief Executive Officer Dated: October 15, 2007 /s/JEFFREY H. STRASBERG Name: Jeffrey H. Strasberg Title: Executive Vice President andChief Financial Officer Dated: October 15, 2007
